DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 12/16/2021. Presently, claims 2-9 and 11-13 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) divide the wager into a book wager between the player and the book and a pari-mutuel wager, wherein a sum of the book wager and the pari-mutuel wager does not exceed the wager indicated by the ticket, wherein the book wager is a proportion of the wager and the proportion of the wager is higher when the wager on the event is more risky than the proportion of the wager when the wager is less risky (this is a fundamental economic practice in that it deals with rules related to a wager and how to make a wager); generate, data indicative of an allocation of the book wager to a book of wagers for the event, wherein the book of wagers does not include a pari-mutuel pool of wagers (again this is a fundamental economic practice dealing with rules of how to place a wager); generate data indicating of an allocation of the pari-mutuel wager to a pari-mutuel pool of wagers for the event that is separate from the book of wagers for the event (fundamental economic practice as above); transmit information from the kiosk to a computing device associated with the pari-mutuel pool of wagers, wherein the information instructs the computing device associated with the pari-mutuel pool to Alice decision determined that merely putting an abstract idea onto a generic computer would not bring the claims into patent eligibility. Thus here since the claim elements beyond the abstract idea are generic computing parts they are not found to be significantly more than the abstract idea to bring the claim into patent eligibility.
All dependent claims have been analyzed but they all appear to be applying more abstract ideas to the independent claims, each of which are considered to be a fundamental economic practice related to handling of money and rules for a wagering game. Adding additional abstract ideas will not bring another abstract idea into patent eligibility. Thus the dependent claims do not cure the deficiencies of the independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regard to claim 2, the claim now states, “wherein the book wager is a proportion of the wager and the proportion of the wager is higher when the wager on the event is more risky than the proportion of the wager when the wager is less risky.” However, the specification states, “A more risky a wager may go entirely into the pool and/or have a greater portion put into the pool. A less risky wager may have a larger portion or may be entirely kept by the book,” (page 7, lines 16-18 of the originally filed specification). That is claims require that a more risky wager has a higher proportion going to the book, whereas the specification requires that a more risky wager has a higher proportion going to the pari-mutuel pool. Since the two are not in alignment, there is lack of written description for the claimed subject matter. It is noted that this claim language is different from previous claim 10 which only recognized that “a larger proportion 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, in the limitation beginning with “divide” it states, “divide the wager into a book wager between the player and the book,” (emphasis added). There is no antecedent basis for “the book.” Additionally, in the next limitation there is “a book of wagers for the event,” it is unclear if this is the same or different from the book discussed.
All dependent claims are rejected as depending from a previously rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-9, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2004/0235542 A1 to Stronach.
	Regarding claim 2, Stronach discloses, a kiosk comprising (para 99): a memory (para 99); an insert device (para 250); a network interface (para 148-149, 163-164); at least one processor to: read, via the network interface, a data stream indicating that an event is upcoming (para 0062; 0070); generate an indication that wagers on the event are permitted in response to the data stream (para 0070); receive, via the insert device, a ticket with data indicative of a request from a player for a wager on an event (para 250-252, If the player decides to increase his credit balance on the wagering terminal he or she may do so via a pre-purchased voucher inserted into the voucher reader or inserting money into a bill acceptor or inserting a player card that is smart card containing credits or loaded with credits or a debit card which has pre-paid credits stored on the card); divide the wager into a book wager between the player and the book and a pari-mutuel wager, wherein a sum of the book wager and pari-mutuel wager does not exceed the wager indicated by the ticket (para 3, 235-236, 275, 287; wherein one of ordinary skill in the art would understand that when you split a wager you are not in common place given free money and therefore the split wager would not exceed the total wager); generate, in the memory, data indicative of an allocation of the book wager to a book fixed odds wager,” emphasis added); generate, in the memory, data indicative of an allocation of the pari-mutuel wager to a pari-mutuel pool of wagers for the event that is separate from the book of wagers for the event (para 3, 209, 235-236, 275, 287); transmit information from the kiosk to a computing device associated with the pari-mutuel pool of wagers, wherein the information instructs the computing device associated with the pari-mutuel pool to form the pari-mutuel wager between the book and the pari-mutuel pool using an account of the book with the pari-mutuel pool (para 3, 209, 235-236, 275, 287); receive, via the network interface, data indicative of an outcome of the event (para 209, 235, 244) resolve the book wager with the book of wagers based on the outcome of the event (para 209, 238-240); and resolve the pari-mutuel wager with the pari-mutuel pool of wagers based on the outcome of the event (para 209, 238-240).
	If it is found that the splitting of the wager as discussed in 275 does not include explicitly disclose that it could be split between pari-mutuel pools and fixed wagers, then it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the fixed wagers as mentioned in 209 with the splitting of wagers as discussed in 275 in order to give players more flexibility in how they bet thus making the game more enticing to users that have various levels of risk/reward.
	Stronach does not appear to explicitly disclose a proportion of wagers changing based upon the riskiness of the wager. However, this is taken as an element of design choice as the operator of the casino will naturally want to limit or increase their amount of risk in order to either attract new customers or limit their losses depending upon the strategy they are currently aiming for in their business model. As such it would have been obvious to one of ordinary skill in the art to perform such a limitation together with Stronach.
 claim 3, Stronach discloses display, on a display device, data indicative of a rebate from the book wager (para 247-248). 
	Regarding claim 4, Stronach discloses a size of the rebate is based on a characteristic of the book wager established to incentivize a particular type of wager (para 247-248). 
	Regarding claim 5, Stronach discloses an indication of odds for the pari-mutuel wager; and setting odds for the book wager to match the odds for the pari-mutuel wager (para 269, 280-281).
	Regarding claim 6, Stronach discloses, the pool includes a totalizator that provides pari-mutuel wagering functionality (para 266). 
	Regarding claim 7, Stronach discloses unpack the book wager into subwagers; and wherein the proportion of the book wager includes at least a part of one subwager of the subwagers (para 287, The system may carry over fractional dollar amounts to their respective pools. If there is insufficient money available for a wager on a first player wager, the wager or a portion of the wager may be carried over for a subsequent wager in the same or different pool. This can be done by carrying over fractional dollar amounts or dollars to the next respective or same bet types in the simulcast menu). 
	Regarding claim 8, Stronach discloses a win-place-or-show wager and the proportion of the book wager includes a show part of the win-place-or-show wager (para 166). 
	Regarding claim 9, Stronach discloses placing in the pool includes forming the pari-mutuel wager (para 3, 235, 245). 
	Regarding claim 11, Stronach discloses the gaming operator associated with the book of wagers includes a database of wagers on a race and on sports (e.g., see Abstract, para 0249). 
	Regarding claim 12, Stronach discloses resolve the book wager the at least one processor is configured to execute at least one of: making a payment, crediting an account, displaying 
	Regarding claim 13, Stronach discloses resolve the pari-mutuel wager the at least one processor is configured to execute at least one of: receiving a payment, accepting money via a cash receiver, receiving information identifying an outcome of the pari-mutuel wager, and setting a status of the pari-mutuel wager in a data structure (para 250, 287).
Response to Arguments
With regard to the rejection based upon 35 USC 101, Applicant first argues that “determining the current price of a trading product such as a variance swap is not a fundamental or foundational economic concept,” (Arguments, page 6, emphasis in original). While such a statement not agreed upon, it is irrelevant as this appears to be an argument related to a separate application because splitting a wager into a book wager and a pari-mutuel wager does not appear to be the same thing as “determining the current price of a trading product such as a variance swap.”
Applicant then argues, “In the instant application broadly speaking, transmitting information to a pari-mutuel pool is not a fundamental economic principle or practice,” (Arguments, page 6, emphasis in original). This is not agreed upon. First people gathering money for a pari-mutuel pool would be considered to be a fundamental economic practice and to do such transmitting of information would occur. Second, such transmission of such basic information can also be considered to be a mental process as discussed above.
Next, Applicant argues MPEP 2164.04(a)(2)(II)(B). It is noted that MPEP 2164 deals with the enablement requirement, it is believed that Applicant is referring to 2106.04(a)(2)(II)(B). However this still does not make much sense because the Office never stated that these were “Commercial or Legal Interactions” as described in (B), but rather “Fundamental Economic Practices or Principles” as described in (A). Where it specifically states, “The term "fundamental" is not e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015).” It goes on and specifically denotes, “Other examples of "fundamental economic principles or practices" include: … ii. rules for conducting a wagering game, In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016).”
Applicant then argues that “The claimed invention is such an improvement on the functioning of the computer itself. In particular, the claimed invention improves the computer’s ability to form a wager,” (Arguments, page 9, emphasis in original). However, if such an argument were to be convincing, any abstract idea put on a computer would improve the computer by allowing the computer to accomplish said abstract idea. Clearly that is not the case and thus such an argument cannot be found to be convincing.
On page 10, Applicant argues, “The claims are replete with recitations of particular machines,” (emphasis in original) and then goes on to state that those are “memory, an insert device, and a network interface.” Each of these parts of a generic computer. Applicant seems to misunderstand what qualifies as a “particular machine.” As such the arguments is not convincing.
Applicant then tries to argue that because computers write and over-write memory that the claims should be found eligible (Arguments, page 10). Such an argument would again make all computer related inventions eligible and would overturn Alice, since the USPTO does not have the ability to overturn a Supreme Court decision, such an arguments cannot be found convincing.
The Office does not find that Trading Tech. Int’l to be similar to the present claims as the present claims directly relate to rules of how a wagering game is to be conducted and set up. This is not analogous to trying to trader trying to get an exact purchase price on a commodity within a time that the price is at that exact purchase price.
Applicant’s argument with regard to prior art are answered in the rejection above in that the added limitations that Applicant is arguing is found to be merely a design choice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/Jay Trent Liddle/Primary Examiner, Art Unit 3715